Citation Nr: 1208842	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-05 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension to include as secondary to service-connected intervertebral disc syndrome and service-connected depressive disorder.  

2.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy, right lower extremity.  

3.  Entitlement to a disability rating in excess of 40 percent for service-connected intervertebral disc syndrome.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issues of entitlement to a disability rating in excess of 40 percent for service-connected intervertebral disc syndrome and entitlement to a TDIU are
addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Hypertension is not shown to have been present during the Veteran's military service, or for years thereafter, nor has this condition been causally or etiologically related to active service or a service-connected disability by the most persuasive and competent evidence of record. 

3.  The Veteran's peripheral neuropathy of the right lower extremity is manifested by decreased sensation and subjective complaints of pain, weakness, and numbness.


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to, the result of, or aggravated by a service-connected disability and was not incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

2.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38  U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

With respect to the Veteran's claim for service connection for hypertension to include as secondary to service-connected intervertebral disc syndrome and service-connected depressive disorder, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in November 2006.  The letter addressed all of the notice requirements and was sent prior to the initial unfavorable decision by the AOJ in April 2007.  

With respect to the Veteran's claim for a higher disability rating, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted his claim for an increased disability rating in August 2006.  The Veteran was sent a letter in March 2007, which notified him that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  Specifically, he was informed in the letter of the types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The letter also informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The Veteran was also notified as to the assignment of effective dates.  The notice letter was provided before the initial adjudication of the claim in April 2007 and, therefore, there was no defect with regard to the timing of the notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all available VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Electronic review of updated VA treatment records was also completed.  

In February 2010, the Board remanded the Veteran's claim for a higher disability rating for service-connected peripheral neuropathy of the right lower extremity to provide a new VA examination.  The Board requested that the VA examiner address whether the Veteran's peripheral neuropathy of the right lower extremity is manifested by complete or incomplete paralysis and if the paralysis is incomplete, to indicate whether the condition is mild, moderate, moderately severe, or severe with marked muscular atrophy.  The Veteran was afforded VA examinations in October 2010 and November 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations are more than adequate.  While the October 2010 VA examiner did not specifically note whether there was complete or incomplete paralysis, the examiner explained that the Veteran had bilateral intermittent numbness with normal examination, indicating that the Veteran did not even have a diagnosis of peripheral neuropathy.  In addition, the Veteran was afforded another VA examination in November 2011.  The examiner performed a neurological examination of the Veteran and determined that the Veteran did not meet the criteria for a diagnosis of peripheral neuropathy.  The examiner opined that if there was any mild sensory neuropathy, it was most likely due to his diabetes mellitus.  On examination, the examiner noted that the Veteran had mild pain and mild numbness of the right lower extremity.  The examiner noted that all nerves were normal, indicating that the Veteran does not have complete or incomplete paralysis and that his reported symptoms were mild.  Thus, the Board finds that the November 2011 examination report responded to the February 2010 remand directives and a remand for an additional VA examination is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the February 2010 remand ordered that the Veteran be afforded a VA examination with respect to his claim for service connection for hypertension.  The Veteran was afforded VA examinations in October 2010 and November 2011.  The October 2010 VA examiner diagnosed the Veteran with hypertension, etiology unclear.  The November 2011 VA examiner reviewed the claims file, conducted a physical examination of the Veteran, and opined that the current hypertension was not likely etiologically related to his service-connected intervertebral disc syndrome and was not likely aggravated by the service-connected intervertebral disc syndrome.  Instead, the examiner related the Veteran's current hypertension to his body habitus, hypercholesterolemia, and dietary habits.  The examiner opined that the hypertension was as likely as not aggravated by his [non-service-connected] insulin dependent diabetes mellitus.  Thus, the Board finds that February 2010 remand directives have been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board acknowledges that the VA examiners did not provide opinions as to whether the Veteran's hypertension was related to active duty or had its onset during active duty.  However, the Board finds that such an opinion is not required in this case.  The service treatment records are absent for evidence of findings related to hypertension and the post-service treatment records are absent for evidence of symptomatology related to the claimed disorder until years after the Veteran's separation from service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that 'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms'); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Moreover, the Veteran himself has not provided any statements with respect to experiencing hypertension or high blood pressure during active duty or that his hypertension is related to active duty.  Therefore, a medical opinion is not required.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Likewise, it is not necessary to obtain a medical opinion as to whether the Veteran's hypertension is causally or etiologically related to or aggravated by his service-connected depressive disorder.  There is nothing in the record, aside from the Veteran's conclusory statement, suggesting that his hypertension is related to his service-connected depressive disorder.  38 C.F.R. § 3.159(c)(4)(i); see Duenas, 18 Vet. App. at 517, citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('Although interest may affect the credibility of testimony, it does not affect competency to testify.').

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hypertension on a direct basis.  

The medical evidence shows that the Veteran has a current diagnosis of hypertension.  See November 2011 VA examination report.

However, the service treatment records are completely negative for any diagnosis or treatment for hypertension or high blood pressure.  The October 1971 and March 1974 reports of examination are absent for any notation, documentation, or diagnosis related to hypertension or high blood pressure.   

Post-service, the documentary evidence of record does not reveal a diagnosis of hypertension until the 2000s, years after the Veteran's separation from active duty.  This gap in time weighs against any continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).

Furthermore, there is no competent evidence relating the Veteran's current hypertension to active service.  Indeed, the Veteran himself has not made any statements relating his hypertension to active duty or identifying any symptoms experienced during active duty.  Therefore, the Board finds that service connection is not warranted on a direct basis.

In addition, the Veteran has alleged that his hypertension is related to his service-connected intervertebral disc syndrome and service-connected depressive disorder.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hypertension on a secondary basis.

As noted above, the Veteran has a current diagnosis of hypertension and is service-connected for intervertebral disc syndrome and depressive disorder.  Thus, elements (1) and (2) of Wallin are met.

However, the third element of Wallin has not been met.  In this case, the most persuasive evidence does not attribute the Veteran's hypertension to his service-connected disabilities.

First, the Veteran has stated that his hypertension is related to his service-connected depressive disorder.  However, in this case, the Veteran is not competent to opine as to the etiology of his hypertension.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis). This is because the etiology of hypertension is a determination to be made by a medical professional.  

In addition, the Board acknowledges the Veteran's contention that his hypertension is causally or etiologically related to his service-connected intervertebral disc syndrome.  

The Veteran was afforded a VA examination in October 2010.  The Veteran reported that he experienced hypertension since 1975.  The examiner diagnosed the Veteran with hypertension, unknown etiology.  

The Veteran was also afforded a VA examination in November 2011.  The examiner opined that the current hypertension was not likely etiologically related to his service-connected disability and was also not likely aggravated by the disability.  Instead, the examiner related the Veteran's current hypertension to his body habitus, hypercholesterolemia, and dietary habits and that the hypertension was as likely as not aggravated by his [non-service-connected] insulin dependent diabetes mellitus.  The Board finds that the November 2011 VA examiner's opinion is persuasive as he reviewed the claims file, examined the Veteran, and identified the likely etiology of the Veteran's hypertension.   

In reviewing the evidence of record, the Board acknowledges the September 2006 VA treatment record wherein the Veteran complained of much worse pain in his back.  His blood pressure reading was recorded as 182/99.  The examining physician noted that the blood pressure was elevated due to pain.  However, the physician did not express an opinion that the Veteran's hypertension was caused or etiologically related to or aggravated by the service-connected intervertebral disc syndrome.  Therefore, this statement is speculative and entitled to little probative value.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board notes that 38 C.F.R. § 3.102 provides that service connection may not be based on a resort to speculation or even remote possibility, and the Court has provided additional guidance as to this aspect of weighing medical opinion evidence.  

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

However, in this case, the Veteran is not competent to opine as to the etiology of his hypertension.  It is not the type of condition that can be causally related to a service-connected disability without medical expertise.  See generally Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Therefore, the Veteran's statements regarding the etiology of his hypertension do not constitute competent evidence.

The Board acknowledges the Veteran's December 2011 statement wherein he pointed to a medical study that suggests that chronic pain is a predictor of hypertensive status.  The Veteran contended that the medical study shows that his hypertension is related to his service-connected intervertebral disc syndrome.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Sacks v. West, 11 Vet. App. 314, 317 (1998), Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  However, the summarized study submitted by the Veteran is of a general nature and does not contain any information or analysis specific to the Veteran's case.  As such, the evidence submitted by the Veteran is not persuasive as to the etiology of his hypertension.  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

For the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension on a direct and secondary basis.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal must be denied.

Increased disability rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the 'present level' of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's peripheral neuropathy of the right lower extremity is rated as 10 percent disabling under Diagnostic Code 8520 for paralysis of the sciatic nerve.  Disability ratings for diseases of the peripheral nerves under Diagnostic Code 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120.  Under Diagnostic Code 8520, for incomplete paralysis, as is the case here, Diagnostic Code 8520 provides for a 10 percent disability rating if the condition is mild.  If the condition is considered 'moderate', a 20 percent disability rating is provided.  If the condition is considered 'moderately severe', a 40 percent disability rating is provided.  A 60 percent rating is awarded for conditions that are severe, with marked muscular atrophy.

A note accompanying the rating criteria addressing paralysis of the sciatic nerve says, in part, that the term 'incomplete paralysis,' with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The Board observes that the words 'mild,' 'moderate,' and 'severe' as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.  

The March 2006 VA treatment record shows that the cranial nerves 2-12 were grossly intact, there were no focal deficits, and strength was appropriate in all major muscle groups.

An August 2006 lay statement from E.H., submitted in connection with the Veteran's appeal for a higher disability rating for service-connected intervertebral disc syndrome, stated that the Veteran often used a cane and that he complained more about being weak and experiencing back and leg pain.  

The September 2006 VA treatment record shows that the Veteran reported that the pain runs down his right leg to his right foot.  The pain was worse when he was ambulating.  

The October 2006 QTC examination report reveals that the Veteran complained of back pain radiating down the right leg.  The examiner noted that right straight leg raising was positive to 50 degrees.  The examiner determined that radiculopathy was present in the lumbosacral area involving the right sciatic nerve and affecting the right leg from L3 to S1.  The examiner noted that there was sensory deficit in the right anterior lower thigh, right lateral thigh, right lateral leg, and right back of thigh.  There was also motor weakness.  The neurological examination of the lower extremities showed some weakness in the motor function (5/3).  The sensory function was within normal limits.  

The December 2006 private treatment record shows that the Veteran was seen by Dr. J.E.H. on December 4, 2006.  Dr. J.E.H. explained that the Veteran was suffering from lower back pain with pain radiating into the right leg/sciatic involvement.  

In a February 2007 statement, the Veteran asserted that his peripheral neuropathy of the right lower leg is much worse than 10 percent.  He stated that his leg gives way on him and goes numb when he is on his feet.  He believed that it should be rated at least 30 percent disabling as he uses a cane for balance and to keep him from falling when the leg gives way.  

In a September 2007 statement, the Veteran stated that he had spasms in his lower back with pain and numbness that moves down his right leg.  He explained that the right leg has become a problem at work since he was unable to lift and walk without severe pain and that he has missed two days of work this month.  

The March 2008 record shows that the Veteran reported back pain radiating down the right leg.

The Veteran was afforded a VA examination in October 2010.  The Veteran reported atraumatic numbness in the lateral right leg to the ankle.  He stated that it was worse when he walked more than 100 yards and better with rest.  He reported two to three periods of flare-ups per week.  He described the flare-ups as moderate and lasting two to three days.  He reported vague weakness in the right leg and progressive numbness with increased frequency and intensity of numbness.  The examiner noted that the physical examination showed normal motor examination, normal DTRs, and normal monofilament testing.  Vibration was decreased over the right lateral three toes.  Straight leg testing was negative.  The examiner listed a diagnosis of bilateral intermittent numbness, right greater than left with normal examination (subjective inconsistent vibration deficits).  

The Veteran was afforded a VA examination in November 2011.  The examiner determined that the Veteran does not have peripheral neuropathy.  The examiner stated that the Veteran had subjective numbness in his right leg with no objective findings except slightly decreased vibratory sensation on right foot.  The examiner opined that if there was any mild sensory neuropathy, it was most likely due to his insulin dependent diabetes mellitus.  The Veteran reported that he felt tingling and numbness in his right leg which was getting worse.  He does not wear a brace, but started to walk with a cane.  The Veteran reported mild constant pain in the right lower extremity and mild numbness in the right lower extremity.  The Veteran did not have muscular atrophy.  The sensory testing revealed slightly decreased vibratory sensation on the right foot.  The Veteran's gait was normal.  All nerves were evaluated as normal. 

As provided above, the preponderance of the medical evidence shows that the Veteran has only mild symptoms.  Indeed, the October 2010 and November 2011 VA examination reports do not even include a diagnosis of peripheral neuropathy.  The sensory tests showed decreased sensation, but there was no evidence of muscle atrophy.   Therefore, the Veteran's symptoms most nearly approximate mild incomplete paralysis.

The Veteran has asserted continued complaints of tingling, pain, and numbness of his lower extremity throughout his appeal.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  He is also found to be credible in these assertions.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, while the Veteran is competent to report his symptoms, the Board finds the medical evidence of record is afforded greater probative weight because whether his peripheral neuropathy falls under the specific diagnostic criteria is a medical question which is not answerable by lay person.  Id.

Finally, the Board has considered the rule of Hart, 21 Vet. App. 505.  The Board concludes that staged ratings are inapplicable in this case.

Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluation for the Veteran's peripheral neuropathy of the right lower extremity is adequate.  The Veteran disagrees with the rating primarily on the basis of pain and weakness.  In other words, he does not have any symptoms from his service-connected disability that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have an 'exceptional or unusual' disability; he merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluation for the service-connected disability is adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App. at 115.


ORDER

Entitlement to service connection for hypertension to include as secondary to service-connected intervertebral disc syndrome and service-connected depressive disorder is denied.

Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy, right lower extremity is denied.


REMAND

In February 2010, the Board remanded the issue of entitlement to a disability rating in excess of 40 percent for service-connected intervertebral disc syndrome for additional development.  Specifically, the Board requested that the Veteran be scheduled for a new VA examination to determine the current nature and severity of his disability.  In the remand, the Board acknowledged the addendum to the October 2006 VA examination report wherein the Veteran's diagnosis was changed to include intervertebral disc syndrome of the lumbar spine at L3-S1.  As the most recent VA examination did not discuss whether the Veteran experienced incapacitating episodes due to his service-connected disability, a new VA examination was required to determine whether the Veteran experienced any incapacitating episodes as a result of his service-connected intervertebral disc syndrome.  

The Veteran was afforded a new VA examination in October 2010.  The examiner noted that the Veteran did not report incapacitating episodes (although the Board recognizes the Veteran's December 2011 statement that he does in fact experience incapacitating episodes).  The Veteran was afforded another VA examination in November 2011.  The examiner stated that the Veteran did not have intervertebral disc syndrome and did not indicate whether the Veteran experienced any incapacitating episodes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the November 2011 VA examination is inadequate for rating purposes.  As noted by the Board, the October 2006 VA examiner stated that the Veteran's diagnosis had progressed to include intervertebral disc syndrome of the lumbar spine.  The November 2011 VA examiner simply noted that the Veteran did not have intervertebral disc syndrome and did not comment as to whether the Veteran experienced incapacitating episodes.  As the Veteran is currently service-connected for interverbral disc syndrome (see April 2007 rating decision), the examination is not adequate.  Therefore, a remand is required.    

Finally, the issue of entitlement to a TDIU was remanded by the Board in February 2010 for development and adjudication.  The record shows that the Veteran was sent a notification letter in August 2011 with respect to his claim for entitlement to a TDIU.  The Veteran submitted his application for a TDIU in August 2011.  However, the Veteran's claim has not been adjudicated.  Again, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issue of entitlement to a TDIU must be remanded for adjudication.  




Accordingly, the case is REMANDED for the following action:

1.  Consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as deemed necessary.  

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected intervertebral disc syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether there is any form of ankylosis and state the total duration of incapacitating episodes over the past 12 months.  The examiner should note the October 2006 addendum including a diagnosis of intervertebral disc syndrome.  The examiner should also identify all neurological manifestations resulting from his service-connected spine disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should be noted, as should any additional disability due to these factors.  

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternatie, the claims file, must be made available to the examiner for review.

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claims including the issue of entitlement to TDIU, considering all the evidence of record.  In rendering the decision, the Board must also consider whether referral to the Director, Compensation and Pension Service is appropriate with respect to the Veteran's service-connected intervertebral disc syndrome.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


